Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on January 11, 2021.  The Examiner acknowledges the following:
3.	 A preliminary amendment was filed on 01/112021, amending all claims 1 – 11 was filed by Applicant.
4.	The specification was amended on 01/11/2021.
5.	The abstract was amended on 01/11/2021
6.	 The drawings filed on 01/11/2021 are no accepted by the Examiner.
7.	 Current claims 1 – 11 are pending and they are being considered for examination.



Information Disclosure Statement
8.	The IDS documents filed on filed on 01/11/2021 and 09/01/2021 are acknowledged by the Examiner.

Priority
9.	 Priority data is based on a PCT application PCT/EP2019/068044 filed on 07/04/2019, which refers to a European application EP 171829425, with priority 07/11/2018. Certified copies were filed to the office on 01/11/2021.

Drawings
10.	The drawing/photograph disclosure is objected to because: Fig 4 is described in the “Detailed Description” section as in seen in paragraph [0056] of the publication of the patent application US PG Pub US 2021/0281779 A1 of 09/09/2021, which describes it as a schematic of a pixel circuit belong to the prior art, described in US PAT # 7,728,269 B2 that was done prior to the application . Figure 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
11.	Claim 10 is objected since it includes the term “to” twice. It is written “10. The photoarray according to to claim 1, wherein…. It should read ‘10. The photoarray according 

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1 – 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over “Y. Wang et al., US 2016/0093273 A1, hereinafter Wang” in view of all its embodiments. (Note: Art cited in the IDS).


Regarding Claim 1:


A photoarray for detecting time-dependent image data (It corresponds to a dynamic vision sensor or an event-based sensor 100 (Fig 1) that includes a sensor module 110, a determiner 120 and an output unit 130. See Abstract; [0037]), comprising: an array of multiple device cells (Fig 3 shows pixel array 52 that includes a plurality of photocells 56. See [0036]), wherein each device cell includes: a group of photosensors (Fig 4, shows a 2 X 2 pixel cluster 58, which includes a group of , each photosensor configured to generate an analog sensor signal dependent on a light intensity at said photosensor (pixel 18 performs a data driven analog-to-digital (AD) conversion. See [0033]), 
for each photosensor a pixel encoding circuit (address event AE encodes the image scene. See [0031; 0034]) configured to transform the analog sensor signal generated by said photosensor into a digital pixel information stemming from said photosensor (Fig 3, digital control module 54 and Fig 4. See [0036; 0037]), and 
a processing unit (address event representation logic unit AER 42 as in Fig 2 corresponds to the processing unit. See [0034]), which comprises a correlation logic (AER logic 42 corresponds to the correlation logic, which correlates pixel event address events or pixel information from the comparators to the differentiator. See [0034]) configured to correlate said pixel information stemming from the photosensors of said group of photosensors and to produce as a result (pixel information is related to the address of each pixel provided by the AER 42 as in Fig 2. See [0034), a request signal indicating that said cell contains pixel information to be read and/or a pass signal utilized in the processing unit to allow pixel information contained in said cell to be transmitted (The request is done as a first that could be a requesting row direction or request for all addresses or a request for the leftmost column  and all addresses of the requesting columns are then sequentially read out. See [0034]). 
It would have been obvious for the one skilled in the art to combine the various examples/embodiments as disclosed in Wang at the time of the invention to obtain predictable results such as an improvement in the prior art DVS (Dynamic Vision sensor) 
Regarding Claim 2:
The rejection of claim 1 is incorporated herein. As for claim 2 limitations  “wherein two or more photosensors of said group of photosensors are arranged adjacent to each other” (Wang Fig 4, shows four photosensors 70 – 73 positioned adjacent to each other. See [0038]). 

Regarding Claim 3:
	The rejection of claim 1 is incorporated herein. As for claim 3 limitations, wherein the multiple device cells are divided into multiple sets of cells (Wang Fig 2 and Fig 4 wherein the device cells are divided in plural sets of cells. See [0034; and each set of cells further includes a secondary processing unit placed at an end of said set of cells (Wang Fig 2, Fig 4 – differential processing and comparator processing unit 60 (Fig 4) and each pixel cluster or cell device includes an address event representation AER 42 of Fig 2 and wherein the comparator responds to an “ON-event” comparator that provides a 44 signal to the AER 42 or an “OFF-event” that provides a 45 signal. See [0034]), which secondary processing unit comprises a secondary correlation logic configured to correlate said pixel information stemming from the photosensors of said group of photosensors of a selected cell of said cells and produce as a result a request signal indicating that said selected cell contains pixel information to be read and/or at least one pass signal utilized in the secondary processing unit to allow pixel information contained in said selected cell to be transmitted (In Wang Fig 2 and Fig 4, when the pixel cluster has an “ON-event” happening the  AER will do the processing based on signal 44 and when the pixel cluster has an :OFF-event” happening the AER 42 would do the processing based on the signal 45. See [0034]).

Regarding Claim 6: 
The rejection of claim 1 is incorporated herein. As for claim 6 limitations wherein said correlation logic and/or said secondary correlation logic are/is configured to produce a request signal and/or a pass signal (Fig 2, Wang teaches an address event representation AER 42, wherein the pixel 18 may first request in a row direction or request in a column direction. See [0034]), when a correlation result of said pixel information is equal to or larger than a minimum threshold number and/or smaller than or equal to a maximum threshold number (Wang, Fig 2 an increase in the intensity of light 24 leads to an “ON event” while a decrease produces an “OFF event”. The comparator 38 responds with an “ON event” signal 44 that represents a fractional increase in the received luminance that exceeds a comparator-specific tunable threshold. Similarly, the comparator 40 responds with and “OFF event” signal 45 when a fractional decrease in the received luminance exceeds a comparator-specific tunable threshold. See [0034]). 

Regarding Claim 7:
The rejection of claim 1 is incorporated herein. As for claim 7 limitations “wherein said processing unit comprises for each photosensor of said group of photosensors a pixel operation logic, which is configured to receive and temporarily store pixel information stemming from said corresponding photosensor of said group and to reset and/or restart said pixel encoding circuit of said corresponding photosensor” (Wang shows is Fig 2 that each pixel 18 of the cluster includes and AER 42 or a pixel operation logic (See [0034]). As for the storage, Wang teaches in paragraph [0031] that the DVS when in camera devices can greatly reduce power, data storage and computation requirements. Also, Wangs teaches in Fig 12 a system memory 169 that is capable of store data ([0062]) and a peripheral memory 171 that is capable of storing data ([0061; 0064]).

Claims 4, 5 and 8 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over “Y. Wang et al., US 2016/0093273 A1, hereinafter Wang” in view of “Hangjie Liu et al., US 2016/0274643 A1, hereinafter Liu. (Note: Both arts are cited in the IDS).
 Regarding Claim 4:
The rejection of claim 1 is incorporated herein. As for claim 4 limitations“wherein said correlation logic and/or said secondary correlation logic are/is implemented by combinational logic” (Even though Wang teaches the limitations of claim 1, Wang does not clearly discuss about a second correlation logic, which in the same field of endeavor is taught by Liu. Liu discloses an event-based sensor as Wang and a method of operation as it is shown in Fig 6 that shows a discharge-compare-correlation circuitry configured to determine a timing correlation within a filter-cell 600 that .
It would have been obvious to the one skilled in the art to combine modify Wang DVS with some of the aspects the of Liu event-based sensor such as the correlation logic to include a secondary correlation logic, which would improve Wang’s to be able to determine a timing correlation as part of a filter-cell that enables to store the timing information where the event occurred and if a current occurrence event was detected in a time interval of a predetermined time interval (See Liu [0019]).


Regarding Claim 5:
	The rejection of claim 1 is incorporated herein. As for the limitations of claim 5, even though Wang teaches claim 1, Wang is not clear about “the secondary correlation logic to be a spatio-temporal correlation logic”, which in the same field of endeavor is taught by Liu. Liu discloses that a predetermined condition may include at least one from among a first condition that relates to a time at which the event is detected, a second condition that relates to a space in which the event is detected and a third condition based on a spatio-temporal correlation among respective occurrences of the event. See [0009].
 It would have been obvious to the one skilled in the art to combine modify Wang DVS with some of the aspects the of Liu event-based sensor such as the correlation logic to include a secondary correlation logic, which would improve Wang’s to be include a predetermined, which could be based on a spatiotemporal correlation among respective occurrences of the event (See Liu [0009]).

The rejection of claim 1 is incorporated herein. As for claim 8 limitations “wherein: said processing unit comprises for each photosensor of the group of photosensors an event storage memory, which is configured to store said pixel information stemming from said photosensor (Wang, Fig 2 shows that each pixel 18 includes an AER 42 logic that processes the pixel signals associated to an “ON-event” and to and “OFF-event” (See [0034]). As for the storage, Wang teaches in paragraph [0031] that the DVS when in camera devices can greatly reduce power, data storage and computation requirements. Also, Wangs teaches in Fig 12 a system memory 169 that is capable of store data ([0062]) and a peripheral memory 171 that is capable of storing data ([0061; 0064])”; however, Wang is silent about “and/or said secondary processing unit comprises for each photosensor of the group of photosensors a secondary event storage memory, which is configured to store said pixel information stemming from said photosensor”, which in the same field of endeavor is taught by Liu. Liu teaches an event-based sensor as Wang and in Fig 6, it teaches a diagram of a discharge-compare-reset circuit that is configured to determining a timing-correlation within a filter cell 60, wherein the filter cell 600 includes a comparator Comp, a capacitor C1 configured to store event timing information, and a transistor M1 configured to change a comparator. See [0071]). 
It would have been obvious to the one skilled in the art to combine modify Wang DVS with some of the aspects the of Liu event-based sensor such as the correlation logic 

Regarding Claim 9:
The rejection of claims 1 and 8 is incorporated herein. Claim 9 disclose basically the same elements as claim 8, but with a slightly difference in the writing. As for claim 9 limitations “wherein said processing unit comprises for each photosensor of the group of photosensors a storage memory, which is configured to store said pixel information stemming from said photosensor ((Wang, Fig 2 shows that each pixel 18 includes an AER 42 logic that processes the pixel signals associated to an “ON-event” and to and “OFF-event” (See [0034]). As for the storage, Wang teaches in paragraph [0031] that the DVS when in camera devices can greatly reduce power, data storage and computation requirements. Also, Wangs teaches in Fig 12 a system memory 169 that is capable of store data ([0062]) and a peripheral memory 171 that is capable of storing data ([0061; 0064])”, (Wang is silent about “and said secondary processing unit comprises for each photosensor of the group of photosensors a secondary storage memory, which is configured to store said pixel information stemming from said photosensor, wherein said secondary storage memory is configured to receive said pixel information from said storage memory”, which is taught by Liu. Liu teaches an event-based sensor as Wang and in Fig 6, it teaches a diagram of a discharge-compare-reset circuit that is configured to determining a timing-correlation within a filter cell 60, wherein the filter cell 600 includes a comparator Comp, a capacitor C1 configured 
It would have been obvious to the one skilled in the art to combine modify Wang DVS with some of the aspects the of Liu event-based sensor such as the correlation logic to include a secondary correlation logic, which would improve Wang’s to be include a secondary event storage memory provided as a capacitor (See Liu [0071]).
 Regarding Claim 10:
The rejection of claim 1 is incorporated herein. As for claim 10 limitationswherein said processing unit and/or said secondary processing unit are/is configured to receive a selection signal and in response to said selection signal to transmit, depending on said pass signal or on said at least one pass signal, pixel information that said cell or said selected cell contains to be read in a parallel fashion (Wang, Fig 2 and Fig 4, teaches that when the pixel cluster has an “ON-event” happening the  AER will do the processing based on signal 44 and when the pixel cluster has an :OFF-event” happening the AER 42 would do the processing based on the signal 45. As for that matter, the processing unit selecting rows for all the pixels that have crossed the threshold line (for the “ON-event” or “OFF-event) may assert a corresponding request signal in the column direction (See [0034]). Liu, Fig 6, teaches that an address selector 221 may receive the event address bits Addr < 0: N> included in the signal AER and route the received address bits Addr < 0: N> to the input of an X-axis decoder 222 and a Y-axis decoder 223, which is understood that at least one pass signal, pixel information which is selected in the cells selected to be read out (See [0068]).


Regarding Claim 11:
The rejection of claim 1 is incorporated herein. As for claim 11 limitations“wherein said pixel encoding circuit is a change detection circuit, which is configured to transform the analog sensor signal generated by said photosensor into the digital pixel information, which indicate a change in the sensor signal generated by said photosensor” (As discussed for claim 1, Wang teaches that all the changes in a scene can be done by efficient encoding, wherein he inverter 28 generates during a sampling period is logarithmically encoded and the output of the sensor 12 contains an asynchronous stream of pixel addresses event that directly encode the changes of a scene being monitored/detected. See [0003; 0031; 0033; 0034]). Liu teaches that the event may include an event that is associated with a change of an input and for example, the event may include a change in the light intensity and wherein the amount of change in a logarithmic intensity exceeds an upper threshold or a lower threshold (See [0039; 0040]).
It would have been obvious to the one skilled in the art to combine modify Wang DVS with some of the aspects the of Liu event-based sensor such as the encoding circuit 

Conclusion
13. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
1. I. Lang et al., US 2019/0362256 A1 – it teaches an event-based sensor comprising: a photoarray comprising an array of cells, where each cell includes a photosensor generating a sensor signal dependent on an intensity of light casted on the cell, and an intensity monitoring circuit outputting an ON signal when the light intensity is increasing and an OFF signal when the light intensity is decreasing; and a processing circuit configured to generate an event in response to the ON and OFF signals, filter out the events caused by flickering light, and pass the events caused by motion.
2. J. Lee et al., US 2014/0320403 A1 – it teaches an apparatus for recognizing motion using an event-based vision sensor, the apparatus comprising: a vision sensor configured to sense a movement-occurring part and output events; a movement type determiner configured to determine a type of movement using a frequency of occurrence of the events outputted through the vision sensor; a first motion determiner configured to track a movement trajectory of the movement-occurring part and determine a motion pattern based on the tracked movement trajectory in response to a result of the movement type determiner indicating a small movement; a second motion determiner configured to determine a direction of movement in which an object moves based on the output events in response to a result of the movement type determination indicating a large movement; 

Contact
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/           Primary Examiner , Art Unit 2697